Citation Nr: 0836013	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

A rating decision dated in March 2002 showed that the RO had 
previously denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  
That decision became final when the appellant failed to 
appeal within the applicable time limit.  38 U.S.C.A. § 
7105(c) (West 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  The rating decision currently on appeal showed that 
the RO readjudicated the claim on the merits, apparently 
because it had found the appellant submitted new and material 
evidence since the March 2002 rating decision.  

The Board has a legal duty to consider new and material 
issues regardless of the RO's actions.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the appellant's claim.  The issue 
has been phrased accordingly.


FINDINGS OF FACT

1.  By an unappealed decision dated in March 2002, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death. 	

2.  Evidence submitted subsequent to the March 2002 decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.

3.  The certificate of death indicates that the veteran died 
on November 26, 2001; the cause of death was listed as 
metastatic colon cancer.
 
4.  At the time of the veteran's death, service connection 
was in effect for left and right foot disabilities, residuals 
of a left upper arm gunshot wound, and irritable bowel 
syndrome. 

5.  The cause of the veteran's death was metastatic colon 
cancer.

6.  The veteran's service-connected irritable bowel syndrome 
was a contributory cause of his death.  


CONCLUSIONS OF LAW

1.  The rating decision of March 2002 is final.  38 U.S.C.A. 
§ 7105(c) (West 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001). 

2.  The appellant has submitted new and material evidence 
that warrants reopening her claim for service connection for 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2007).   

3.  The cause of the veteran's death was incurred as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

A review of the claims file revealed that the RO failed to 
notify and assist the appellant in compliance with the law.  
In the March 2004 rating decision the RO correctly recognized 
that correspondence submitted by the appellant in August 2004 
was a request to reopen the previously disallowed claim of 
entitlement to service connection for the cause of the 
veteran's death.  When a claimant is attempting to reopen a 
previously disallowed claim, VA must notify the claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the 
benefits sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  VA must also notify a claimant as to what evidence 
and information VA will seek to provide and what evidence and 
information the claimant is expected to provide.  38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(a)-(c) 
(2007).  Here, the RO provided no such notice upon receiving 
the request to reopen and instead proceeded to adjudicate the 
claim on the merits.  Such an error would most certainly be 
prejudicial to the appellant.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  

VA is also required to send notice of decisions and other 
correspondence to the claimant's last address of record.  See 
38 C.F.R. §§ 3.1(q), 3.103 (2007).  In October 2003, the RO 
received correspondence from the appellant in which she 
advised she had a new address.  In December 2003, the 
appellant again informed the RO of her new address.  In March 
2004, after having received notice from the appellant of her 
new address on two occasions, the RO still sent notice of the 
rating decision to the appellant's old address.  In March 
2004, the appellant notified the RO for a third time of her 
address change.  In March 2005, the RO again sent 
correspondence to the appellant at her old address despite 
having been informed in writing on three separate occasions 
that she had a new address.  Not only did the RO continue to 
send correspondences to the appellant's wrong address, but 
the RO also addressed the March 2005 correspondence to the 
veteran, who had been deceased for more than three years and 
whose death is the subject of this appeal.  The repeated 
failure on behalf of the RO to provide correspondence to the 
appellant at her correct address would deprive her of a 
meaningful opportunity to participate in the claims process 
and would certainly be prejudicial error.  

The RO also failed to satisfy its duty to assist the 
appellant in developing this claim by not obtaining a medical 
opinion.  VA's duty to assist requires that VA obtain a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; (2) establishes that 
the veteran suffered an event, injury, or disease in service 
or that certain diseases manifested during an applicable 
presumptive period; and (3) indicates that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Whether the evidence indicates that 
the disability may be associated with the veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  
38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007), see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  For claims to reopen finally adjudicated claims VA 
must provide a medical examination or obtain a medical 
opinion only if new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4)(iii) (2007).  

The veteran's death and that he had several service-connected 
disabilities at the time of his death are prima facie 
evidence satisfying the first and second criteria under 
section 3.159(c)(4).  As for the third criterion, in August 
2003, the appellant submitted a letter from Dr. L.P. in which 
the doctor related the veteran's service-connected irritable 
bowel syndrome to his death.  As demonstrated by the March 
2004 rating decision and a May 2005 statement of the case, 
the RO apparently believed this was new and material evidence 
but denied the claim on the merits.  The letter from Dr. L.P. 
at the very least indicated that the death "may have been 
associated" with the service-connected disability.  
McLendon, Vet. App. at 79.  As the RO did not determine that 
this letter was sufficient competent medical evidence to 
support granting the claim, it should have obtained a medical 
opinion.  Id.  Instead, the RO obtained information from the 
internet pertaining to irritable bowel syndrome and relied on 
that information to deny the appellant's claim.  

The Board acknowledges that medical article and treatise 
evidence may be relevant in certain circumstances, such as 
when they are combined with an opinion of a medical 
professional.  Sacks v. West, 11 Vet. App. 314, 314 (1998).  
The information obtained by the RO was not accompanied by 
such an opinion and its inclusion into the claims file did 
not obviate VA's duty to obtain one.  Moreover, the RO's 
decision to obtain negative evidence in response to the 
appellant's submission of evidence in favor of her claim was 
in direct contravention of the nonadversarial nature of the 
VA claims process.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed.Cir.1998) (discussing the uniquely pro-claimant and 
historically nonadversarial system of awarding benefits to 
veterans).  

Despite these numerous errors, the Board does not find that 
remand for additional development is warranted.  For reasons 
explained more fully below, the Board finds that the evidence 
supports a full grant of benefits sought on appeal.  In light 
of the full grant of benefits sought, any lack of notice or 
development under the VCAA cannot be considered prejudicial 
to the appellant, and remand for such notice would 
unnecessarily delay the adjudication the appellant's claim.  
The Board, therefore, will proceed with a decision on the 
merits despite these errors.

        Legal Criteria and Procedural History

A review of the record shows that the appellant initially 
filed a claim for service-connected benefits for the cause of 
the veteran's death in December 2001.  The RO denied that 
claim in the March 2002 rating decision, which became final 
when the appellant failed to file a notice of disagreement 
within one year after having been notified of the denial.  38 
U.S.C.A. § 7105(c) (West 2001); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  The appellant filed the instant claim on 
appeal in August 2003.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.5(a), 3.312 
(2007).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2007).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

        New and Material Evidence

Prior to the March 2002 denial of the claim, the evidence 
pertaining to the cause of death claim included, among other 
things, VA examination reports pertaining to the veteran's 
service-connected disabilities, including irritable bowel 
syndrome.  The evidence also included the veteran's death 
certificate.  The death certificate listed the veteran's 
cause of death as metastatic colon cancer and the date of 
death as November 26, 2001.  There were no medical opinions 
linking any of the veteran's service-connected disabilities 
to the cause of his death.

After the March 2002 rating decision, the appellant submitted 
a letter from Dr. L.P., in which the doctor stated that the 
veteran's irritable bowel syndrome "more likely than not" 
was contributory to the veteran's colorectal carcinoma, which 
caused his death.

The Board finds that Dr. L.P.'s letter is both new and 
material evidence warranting reopening the claim.  No 
evidence of this type was of record prior to the last final 
denial and therefore, it is new.  This evidence is also 
material in that it related to an unestablished fact 
necessary to substantiate the claim: that a service-connected 
disability veteran's contributed to his death.  As this 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, the Board must reopen the claim.

	Analysis on the Merits

At the time of his death, the veteran was service-connected 
for left and right foot disabilities (tenia pedis with 
onychomycosis with arthritis and peripheral neuropathy), 
residuals of a gunshot wound of the left upper arm with 
neuropathy and hypoesthesia, and irritable bowel syndrome.  
These disabilities were all incurred as a result of the 
veteran's service in World War II, which included his capture 
by German forces and detainment for six months in a prisoner 
of war camp.  The appellant, through her representative, 
asserts that the veteran's service-connected irritable bowel 
syndrome contributed to his death.  

In the letter from Dr. L.P., which was dated in July 2003, 
the doctor explained that the veteran had been under his care 
for colorectal adenocarcinoma.  The doctor then stated that 
it was his medical opinion, that "it was more likely than 
not that his irritable bowel syndrome was contributory to his 
development of colorectal carcinoma, which as you know, 
caused his death on 11/26/2001."  

The medical literature obtained by the RO consisted of 
several pages pertaining to the causes, symptoms, and 
treatment of irritable bowel syndrome.  There was one 
sentence among the several pages, however, referable to 
irritable bowel syndrome and a link to cancer.  This sentence 
simply read "IBS does not lead to cancer."  

The Board declines to give much weight to the medical 
literature.  Much of it was irrelevant to this appeal and it 
was not accompanied by any medical opinions pertaining to the 
particular circumstances of this case.  Generic statements 
concerning conditions and their symptoms cannot be used by a 
layperson to evaluate meaningfully the facts of a specific 
case.  Sacks, 11 Vet. App. at 317.  Moreover, given the 
questionable method in which this "evidence" was associated 
with the claims file, the Board is inclined to give it no 
weight at all.     

Dr. L.P.'s letter, on the other hand is probative to the 
facts and circumstances of this case.  First, the letterhead 
on which the doctor provided his opinion showed that he is an 
oncologist.  As an oncologist, he would certainly be 
competent and highly qualified to render an opinion regarding 
the cause of a particular type of cancer.  Second, the doctor 
was the veteran's attending physician, which would indicate 
he was knowledgeable of the veteran's relevant medical 
history and diseases at death.  The doctor's opinion directly 
addressed this veteran's disease and its likely etiology.  
The Board finds this opinion to be probative evidence in 
favor of the appellant.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


